DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 09/01/2020, in which claims 1-11 are currently pending. The application claims foreign priority to 2019-160627 , filed 09/03/2019 and claims foreign priority to 2020-055140, filed 03/25/2020.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 09/1/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
5- The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 5 , which reads “to correct light intensities of the pixels of the subject fluorescent-sample image based on predetermined offset values. ”, the underlined clause appears to be unclear to the Examiner since the predetermined offset values are not pertaining to any of physical quantity in relation to the pixels parameters.

As to claim 6, which reads “determine background light intensities in the region other than a region of the subject fluorescent sample in the subject fluorescent-sample image”, the underlined clause appears to present antecedence issues.

Claim Rejections - 35 USC § 101
7- 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8- Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1 and 11 are directed to a method pertaining to the abstract idea of correcting measured light non-uniformity among pixels of an image analyzer. 

	(STEP 2A) Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter is directed to storing a reference fluorescent-sample image and a subject fluorescent-sample image, determining correction coefficients to correct non-uniformity in measurement of light intensities among pixels of a captured image based on 20the reference fluorescent-sample image; and correcting light intensities of the pixels of the subject fluorescent-sample image based on the correction coefficients.  

These steps amount to nothing more than a series of mathematical relationships that are employed via data processing performed by any generic computing means i.e. computers.  (See for ex. Apple v. Ameranth  842 F.3d 1229, 120 U.S.P.Q.2d 1844 (Fed. Cir. 2016); or Synopsys v. Mentor Graphics Corp. 839 F.3d 1138, 120 U.S.P.Q.2d 1473 (Fed. Cir. 2016); or In re Villena _ Fed. Appx. _ (Fed. Cir. 2016); or Electric Power Group, LLC, v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016); where claims were held ineligible because pertaining to mere manipulation of data for generating and transmitting menus, generating logic circuits descriptions, or property information development, and/or mere monitoring of physical systems).

(STEP 2B) Additionally, the steps “wherein the reference fluorescent-sample image is an image obtained by illuminating a reference fluorescent sample about which relation of 10in-plane fluorescence intensities is known with linearly polarized light and capturing a first predetermined polarization component of fluorescence from the reference fluorescent sample, wherein the subject fluorescent-sample image is an image obtained by illuminating a subject fluorescent sample with linearly polarized light and 15capturing a second predetermined polarization component of fluorescence from the subject fluorescent sample” in claim 1 (and its equivalent in claim 11) only add steps of obtaining the data and nothing in the claim language claims positively and/or actively the actual measurement of such images such as the capturing devices (detectors, cameras…etc) and their modi operandi.  The claimed steps are thusly considered as a well-understood, routine and conventional activity of data acquisition. In conclusion, this is construed to amount to nothing more than an insignificant extrasolution activity of data gathering required to perform the abstract idea. The Examiner suggests the claims to be amended with data acquisition limitations that will not be considered as well-understood, routine and/or conventional to amount to significantly more than the abstract steps of digital mathematical manipulations. (See for ex. Parker vs. Flook , 437 U.S. 584, 198 U.S.P.Q. 193 (1978), which presents also content extraction as precedent).

Regarding the dependent claims:
Claims 2-8 are directed to additional steps of data processing i.e. mathematical relationship/formula.
Accordingly, the claims 1-8 and 11, when taken as a whole, are rejected under 35 USC 101 as being directed to a judicial exception without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1, 5, 7 and 11 are rejected under PRE-AIA  35 U.S.C. 102(a)(1) as being anticipated by Marinkovich et al. (PGPUB No. 2012/0321759).
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).
As to claims 1 and 11, Marinkovich teaches a fluorescent image analyzer and its corresponding method of use (Figs. 1-2, 47, 58, 129-133B, 134, 155 and their equivalents in the other figures, and Abstract) comprising: one or more processors; and 5one or more storage devices (inherent to the computers used in the device and to their performed methods), wherein the one or more storage devices store a reference fluorescent-sample image and a subject fluorescent-sample image (¶ 430, 519 for ex. for the reference images and ¶ 1188-1199, 1422 for ex. for the subject images), 
wherein the reference fluorescent-sample image is an image obtained by illuminating a reference fluorescent sample about which relation of 10in-plane fluorescence intensities is known with linearly polarized light and capturing a first predetermined polarization component of fluorescence from the reference fluorescent sample, wherein the subject fluorescent-sample image is an image obtained by illuminating a subject fluorescent sample with linearly polarized light and 15capturing a second predetermined polarization component of fluorescence from the subject fluorescent sample (¶ 67-81, 104, 108, 112, 364, 418, 444 for ex.) and 
wherein the one or more processors are configured to: determine correction coefficients to correct non-uniformity in measurement of light intensities among pixels of a captured image based on 20the reference fluorescent-sample image; and correct light intensities of the pixels of the subject fluorescent-sample image based on the correction coefficients (¶ 90, 476, 649, 720, 899, 1720-1723 for ex.).  
15 As to claim 5, Marinkovich teaches the fluorescent image analyzer according to claim 1, wherein the one or more processors are configured to correct light intensities of the pixels of the subject fluorescent-sample image based on predetermined offset values (¶ 476 for ex.).  

As to claim 7, Marinkovich teaches the fluorescent image analyzer according to claim 1, wherein the one or more processors are configured to determine light intensities of the pixels in the reference fluorescent-sample image based on a predetermined fitting 42function (Figs. 151-153; ¶ 879, 908, 1676-1681 for ex.; fitting and regressions are considered for the detected signals).  

Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 2-4, 6 and 8-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marinkovich et al. (PGPUB No. 2012/0321759).

As to claim 2,  Marinkovich teaches the fluorescent image analyzer according to claim 1.
Marinkovich does not teach expressly wherein the 25in-plane intensity of fluorescence from the reference fluorescent sample is uniform.
However, Marinkovich teaches using collimated fluorescent illumination light beams, i.e. uniform when illuminating the reference sample and subject (¶ 347 for ex.). One with ordinary skill in the art would find it obvious to use such collimation for the fluorescence intensity generated by the reference sample and the subject sample for ease of intensity comparison (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovitch according to general optical measurement requirements so that the 25in-plane intensity of fluorescence from the reference fluorescent sample is uniform, with the advantage of effectively and more correctly comparing the fluorescence from the reference and subject samples.


As to claims 3-4, Marinkovich teaches the fluorescent image analyzer according to claim 1.
Marinkovich does not teach expressly wherein the first predetermined polarization component and the second predetermined 41polarization component are the same polarization component; (Claim 4) wherein the one or more storage devices store reference 5fluorescent-sample images obtained by capturing a plurality of polarization components including the first predetermined polarization component and subject fluorescent-sample images obtained by capturing the plurality of polarization components, and wherein the one or more processors are configured to correct each of 10the subject fluorescent-sample images obtained by capturing the plurality of polarization components using correction coefficients based on a reference fluorescent-sample images obtained by capturing the corresponding same polarization component.
	However, Marinkovich teaches in multiple embodiments, such as in ¶ 80 , 417 for ex., the necessity of measuring and controlling the degree, orientation of the polarization of the lights detected, i.e. reference and subject, in addition to the other parameters of the emitted lights (claim 4) in view of the calibration (¶ 90, 476, 649, 720, 899, 1720-1723 for ex.). Choosing the polarization of the reference and the subject to be predetermined as the same would be obvious to one with ordinary skill in the art because of limited genus of beams linear polarizations (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered) and to be able to compare comparable polarizations.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovitch according to general optical considerations so that the first predetermined polarization component and the second predetermined 41polarization component are the same polarization component; wherein the one or more storage devices store reference 5fluorescent-sample images obtained by capturing a plurality of polarization components including the first predetermined polarization component and subject fluorescent-sample images obtained by capturing the plurality of polarization components, and wherein the one or more processors are configured to correct each of 10the subject fluorescent-sample images obtained by capturing the plurality of polarization components using correction coefficients based on a reference fluorescent-sample images obtained by capturing the corresponding same polarization component, with the advantage of effectively and more correctly comparing the fluorescence from the reference and subject samples.

As to claims 6, 8, Marinkovich teaches fluorescent image analyzer according to claim 1.	 
Marinkovich does not teach expressly wherein the one 20or more processors are configured to: determine background light intensities in the region other than a region of the subject fluorescent sample in the subject fluorescent-sample image; and correct light intensities of the pixels of the subject fluorescent-sample 25image based on the background light intensities; (Claim 8) wherein the one or more processors are configured to: 5detect fixed-pattern noise of an image sensor from the pixels of the reference fluorescent-sample image and the pixels of the subject fluorescent-sample image based on a predetermined threshold for image sensor noise; exclude pixels having noise from the reference fluorescent-sample 10image in determining the correction coefficients; and exclude pixels having noise from the subject fluorescent-sample image in determining light intensities of the pixels of the subject fluorescent-sample image.
However, Marinkovich teaches optimizing noise rejections processes to increase the SNR in the signals acquired (¶ 793-794). Among the noises to be rejected, the background noise, or baseline noise (¶ 77 for ex.), is known to anyone with ordinary skill in the art and therefore, its elimination would be obvious in the process of correcting the pixels light intensities (MPEP 2143 Sect. I. B-D). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovitch according to general optical considerations so that the one 20or more processors are configured to: determine background light intensities in the region other than a region of the subject fluorescent sample in the subject fluorescent-sample image; and correct light intensities of the pixels of the subject fluorescent-sample 25image based on the background light intensities; wherein the one or more processors are configured to: 5detect fixed-pattern noise of an image sensor from the pixels of the reference fluorescent-sample image and the pixels of the subject fluorescent-sample image based on a predetermined threshold for image sensor noise; exclude pixels having noise from the reference fluorescent-sample 10image in determining the correction coefficients; and exclude pixels having noise from the subject fluorescent-sample image in determining light intensities of the pixels of the subject fluorescent-sample image, with the advantage of optimizing the pixel error correction.

15As to claim 9, Marinkovich teaches a fluorescence polarization measurement system comprising: the fluorescent image analyzer according to claim 4 (see rejection of claim 4).
Moreover Marinkovich teaches the system comprising and a polarization camera including an image sensor and polarizing filters each configured to transmit one of the plurality of polarization components, wherein the fluorescent image analyzer is configured to control the 20polarization camera to acquire reference fluorescent-sample images by capturing the plurality of polarization components and subject fluorescent-sample images by capturing the plurality of polarization components (¶ 65, 68, 80, 348, 419 for ex.), and wherein measurement periods to acquire the reference 25fluorescent-sample images and the subject fluorescent-sample images by capturing the plurality of polarization components have the same length (¶ 498, 1202-1204 for ex).  
13- Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Marinkovich in view of Betzig et al. (PGPUB No. 2015/0362713).

As to claim 10, Marinkovich teaches a fluorescence polarization measurement system comprising: the fluorescent image analyzer according to claim 4 (see rejection of claim 4).
Moreover Marinkovich teaches 43 10wherein the measurement periods to acquire the reference fluorescent-sample images and the subject fluorescent-sample images by capturing the plurality of polarization components have the same length (¶ 498, 1202-1204 for ex).  
Marinkovich does not teach expressly the system comprising a polarizing beam splitter configured to split light into the plurality of polarization components; and a plurality of imaging devices each disposed to receive one of the plurality of polarization components, 5wherein the fluorescent image analyzer is configured to control the plurality of imaging devices to acquire reference fluorescent-sample images by capturing the plurality of polarization components and subject fluorescent-sample images by capturing the plurality of polarization components.
However, in a similar field of endeavor, Betzig teaches an optical system (Abstract and Figs. 1-12 and ¶ 64, 99) wherein a polarizing beam splitter (132) is used to separate the fluorescence into two perpendicularly polarized signals onto detectors (136 and 138).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Marinkovitch according to Betzig’s suggestions so that a polarizing beam splitter configured to split light into the plurality of polarization components; and a plurality of imaging devices each disposed to receive one of the plurality of polarization components, 5wherein the fluorescent image analyzer is configured to control the plurality of imaging devices to acquire reference fluorescent-sample images by capturing the plurality of polarization components and subject fluorescent-sample images by capturing the plurality of polarization components, with the advantage of optimizing the differently polarized fluorescence images .


Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886